DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 19-21 and combination of PAI-1/SERPINE, TNC, IL13RA2, CCL2, PRNP, GPX8, DRAM1, STAT4, IL24, IL6, P115, PTGS2, SELE, SMR3A, SLC23A2, HDGFRP3, HIF1A, IKBIP, and KLHL5 in the reply filed on 11/23/2021 is acknowledged.  The traversal is on the ground(s) that response asserts the special technical feature over the prior art is predicting response to treatment  This is not found persuasive as claims 28-35 do not provide specific limitations with respect to predicting response.  Thus the unifying factors of claims 19-32 is detection of PAI-1.  Further Arjis ((Inflamm Bowel Dis 2010;16:2090–2098) demonstrates claim 19 lacks a special technical feature over the prior art and unity of invention.  
Further claim 20 does not read on the elected combination as it does not recite IL24, IL6 PI15, PTGS2, SELE, SMRA, SLC23A2, HDGFRP3, HIF1A.  Thus it is withdrawn as it is not drawn to the elected species.
Claims 20-35 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/speciesthere being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/2021.
Priority
The instant application was filed 01/17/2020 is a national stage entry of PCT/US18/42761 with an international filing date: 07/18/2018 and claims priority from provisional application 62533982, filed 07/18/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2022, 11/3/2021,  4/27/2021, 1/11/2021 is being considered by the examiner.
Claim Objections
Claims 19 are objected to because of the following informalities:  
Claim 19 is objected to as it recites “PAI-1/SERPINE, TNC, IL13RA2, CCL2, PRNP, GPX8, DRAM1, STAT4, IL24, IL6, P115, PTGS2, SELE, SMR3A, SLC23A2, HDGFRP3, HIF1A, IKBIP, KLHL5; PRNP, IL13RA2, GPX8, IKBIP, KLHL5, PTX3, TXNDC15, PDE4B, C1S, TLR1, MME, TSPAN2, TNFRSF11B, ACSL4, CSGALNACT2, DRAM1, SGTB, PDPN, RBMS1, ANGPT2, TMEM55A, HGF, STAT4, RGS5, ROBO1, TOR1AIP1, CCL18, HS3ST3B1, SDC2, PXDN, DSE, SNX10, TNC, CLIC2, PPT1, RGS18, and THEMIS2;” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Appropriate correction is required.
Improper Markush Group
Claims 19 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  See MPEP § 803.02.
 	Here each species is considered to be a method for predicting response to anti-TNF α in a subject with IBD by measuring expression or one or more biomarkers are one or more biomarkers selected from group A or group B, wherein group A consists of PA-1/SERPINE, TNC, IL13RA2, CCL2, PRNP, GPX8, DRAM1, STAT4, IL24, IL6, P115, PTGS2, SELE, SMR3A, SLC23A2, HDGFRP3, HIF1A, IKBIP, and KLHL5; and wherein group B consists of PRNP, IL13RA2, GPX8, IKBIP, KLHL5, PTX3, TXNDC15, PDE4B, C1S, TLR1, MME, TSPAN2, TNFRSF11B, ACSL4, CSGALNACT2, DRAM1, SGTB, PDPN, RBMS1, ANGPT2, TMEM55A, HGF, STAT4, RGS5, ROBO1, TOR1AIP1, CCL18, HS3ST3B1, SDC2, PXDN, DSE, SNX10, TNC, CLIC2, PPT1, RGS18, and THEMIS2.  

 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.


“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention and the breadth of the claims:
The independent claim is drawn to a method of predicting a treatment response to an anti-TNFa treatment in a subject with inflammatory bowel disease (IBD), the method comprising: (i) obtaining a biological sample from a subject (ii) detecting one or more biomarkers selected from group A or group B, wherein group A consists of PA-1/SERPINE, TNC, IL13RA2, CCL2, PRNP, GPX8, DRAM1, STAT4, IL24, IL6, P115, PTGS2, SELE, SMR3A, SLC23A2, HDGFRP3, HIF1A, IKBIP, and KLHL5; and wherein group B consists of PRNP, IL13RA2, GPX8, IKBIP, KLHL5, PTX3, TXNDC15, PDE4B, C1S, TLR1, MME, TSPAN2, TNFRSF11B, ACSL4, CSGALNACT2, DRAM1, SGTB, PDPN, RBMS1, ANGPT2, TMEM55A, HGF, STAT4, RGS5, ROBO1, TOR1AIP1, CCL18, HS3ST3B1, SDC2, PXDN, DSE, SNX10, TNC, CLIC2, PPT1, RGS18, and 
Thus the claims encompass any subject of any species.
The claims encompass any anti-TNFα treatment for any type of IBD.
The claims encompass any sample.
The claims encompass classifying by any means relative to any reference value.
The amount of direction or guidance and the Presence and absence of working examples.
	The specification teaches, “The subject can be an animal subject, including a mammal, such as horses, cows, dogs, cats, sheep, pigs, mice, rats, monkeys, hamsters, guinea pigs, and chickens, and humans. For example, the subject can be a human subject.” (0088)
	The specification teaches, “[0085]    Any suitable reference value known in the art may be used.”
	The teachings of the specification are limited to infliximab.
	The specification in example 1 provides analysis of adding IL-17A to intestinal epithelium.
	Example 2 teaches the use of a novel PAI-1 inhibitor.
Example 3 teaches PAI-1 is elevated in IBD patients inflamed colon tissue.
Example 4 provides predictors of response to infliximab and vedolizumab by analysis of mRNA data deposited from GEO NCBI.  Table 1.8 provides a list of 8 genes it does not specifically identify which drug they are correlated with or comparison to a 
Presence and absence of working examples


The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
Further the art of , Couzin-Frankel (Science Magazine (August 2010) pages 614-615) teaches, "Like many researchers interested in personalizing cancer treatment, Potti and Nevins were examining patterns of genetic behavior in tumor cells, called gene expression signatures. It has been a popular field in recent years, as physicians look for ways to give patients only the drugs that will help them the most. But the gene signatures used to define tumor types—and there are many candidates out there—have been difficult to replicate. Only a handful have seemed reliable enough to use in the clinic.”  Thus the post-filing art specifically teaches that gene signatures are not predictable in cancer therapy.

The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest 
Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.
Quetglas (World Journal of Gastroenterology (2013) volume 28pages 12519-12543) (IDS 4/27/2021) teaches, “All of these agents have TNF as target and are capable of binding STNF and tevTNF with high affinity, However, diferances in structure between antagonists cause different kinetic-binding parameters that can result in variable clinical efficacy. For example, etanercept, an anti-TNF approved for rheurnatolagical diseases, is able to bind both forms of TNF but is not effective in CD, so other mechanisms must be responsible for the action of these agents’, These compounds exert a down-regulation of inflammatory cells in the inflamed bowel mucosa that is believed to be induced by apoptosis in iniTNF carrying cells. There is also jn vitro evidence that infliximab induces cell lysis through complament-dependant cytotoxicity and antibody- dependent cellular cytotoxicity, both Fe-dependent’“", One other passible mechanism of action that has been shuffled is the induction of regulatory macroshages, alse an Fe-dapendent mechanism. These macrophages have immumnosuppressive capacities, play a crucial role in wound healing and have Seen shown to be up-regulated in patients responding to infliximab therapy! (Figure 7}.”
Arjis ((Inflamm Bowel Dis 2010;16:2090–2098) teaches in figure 5 that IL13RA2 mRNA is decreased in responders to infliximab relative to non responders
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:

It would be further unpredictable as the art demonstrates that different  anti- TNFα therapies have different mechanisms of action.  Thus without specific evidence it would be unpredictable to extrapolate the findings of one drug to another drug.  
	Further it would be unpredictable to use any reference sample as ARjis demonstrates that some samples overexpress IL13ra2 and others under express.  Thus using one that under expresses IL13ra2 would allow all subjects to be identified as non-responders, while using a high reference value would result in all subjects being responders. 
	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation as the art demonstrates gene signatures are not predictive of treatments.  
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental step without significantly more. The claim(s) recite(s) the abstract idea or mental step of comparing.  .  This judicial exception is not integrated into a practical application because there are no additional steps which depend from or otherwise integrate the judicial exception .
Claim analysis
The instant claim 19 is directed towards A method of predicting a treatment response to an anti-TNFa treatment in a subject with inflammatory bowel disease (IBD), the method comprising: (i) obtaining a biological sample from a subject (ii) detecting one or more biomarkers selected from group A or group B, wherein group A consists of PA-1/SERPINE, TNC, IL13RA2, CCL2, PRNP, GPX8, DRAM1, STAT4, IL24, IL6, P115, PTGS2, SELE, SMR3A, SLC23A2, HDGFRP3, HIF1A, IKBIP, and KLHL5; and wherein group B consists of PRNP, IL13RA2, GPX8, IKBIP, KLHL5, PTX3, TXNDC15, PDE4B, C1S, TLR1, MME, TSPAN2, TNFRSF11B, ACSL4, CSGALNACT2, DRAM1, SGTB, PDPN, RBMS1, ANGPT2, TMEM55A, HGF, STAT4, RGS5, ROBO1, TOR1AIP1, CCL18, HS3ST3B1, SDC2, PXDN, DSE, SNX10, TNC, CLIC2, PPT1, RGS18, and 
The obtaining and detecting steps are considered to be an active step requiring the analysis of a sample.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
With regards to claim 2, the claim recites, “iv) classifying the subject as a responder or non-responder to treatment by determining expression levels of the biomarker relative to a reference value.”  This is an abstract idea or mental step. (UNIVERSITY OF UTAH RESEARCH v. AMBRY GENETICS CORPORATION). This is a natural correlation of gene expression with response.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claims do not require specific reagents or steps to detect expression..

With regards to claim 19 the claim requires a two active steps of obtaining and detecting steps.  The specification teaches:
[[0081] As will be appreciated by a skilled artisan, the method of collecting a biological sample can and will vary depending upon the nature of the biological sample and the type of analysis to be performed. Any of a variety of methods generally known in the art may be utilized to collect a biological sample. Generally speaking, the method preferably maintains the integrity of the sample such that the IBD biomarkers can be accurately detected and the amount measured according to the disclosure. 
[0084]   In some embodiments, once a sample is obtained, it is processed in vitro to detect and measure the amount of IBD biomarkers. All suitable methods for detecting and measuring an amount of a IBD biomarker known to one of skill in the art are contemplated within the scope of the invention. In some embodiments, an IBD biomarker may be detected at the nucleic acid level. In some embodiments, an IBD biomarker may be detected at the protein level. For example, epitope binding agent assays (i.e. antibody assays), enzymatic assays, electrophoresis, chromatography and/or mass spectrometry may be used. Non-limiting examples of epitope binding agent assays include an ELISA, a lateral flow assay, a sandwich immunoassay, a radioimmunoassay, an immunoblot or Western blot, flow cytometry, immunohistochemistry, and an array. In one embodiment, IBD biomarkers are detected using PCR or qPCR. An IBD biomarker may be detected through direct infusion into the mass spectrometer. In another embodiment, IBD biomarkers are detected using chromatography. In particular, techniques linking a chromatographic step with a mass spectrometry step may be used. The chromatographic step may be liquid chromatography, gas chromatography or thin-layer chromatography (TLC). Generally speaking, the presence of IBD biomarkers may be determined utilizing liquid
Thus the claim does not provide additional steps which are significantly more.
Further the teachings Gyorffy (J Proteomice Bioinformatics (2014) volume 7, pages 272-279 demonstrate methods of detecting the recited genes were known.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a0(1) as being anticipated by  Arjis ((Inflamm Bowel Dis 2010;16:2090–2098).
Arjis teaches in figure 5 that IL13RA2 mRNA is decreased in responders to infliximab relative to non responders.  
Further Arjis teaches detection of gene expression using the Affymetrix U133 Plus 2.0 arrays which is pare of NCBI GEO used in the instant application.  Thus Arjis teaches the recited genes.  
Thus Arjis teaches obtaining a sample, detection and measuring expression of one or more markers and classifying subjects as responders or non-responders.  
Summary
No claims are allowed.
Győrffy et al., J Proteomics Bioinform 2014, 7:9 may be of interest in this case.
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634